These eases came into this court upon appeals from awards made by the State Industrial Board, as follows: 1. To Lorraine Dunn, widow, and William Charles Robert Dunn, dependent infant, by reason of the death of William Dunn. 2. To Rose Smith, dependent mother of George Smith. The two men, Dunn and Smith, were in the same employment of the appellant. They died at the same time and from the same cause. Both men were truckmen, employed by a dealer in gasoline and oil, transporting this material from the main storage station to local retail stations. Their trucks were standing in front of a tank and Dunn had gone up on top of the tank. There was a large manhole located on top of the tank which was readily accessible by means of a stairway and platform. William Dunn fell into the manhole of the tank which contained a small quantity of gasoline. Smith either observed or discovered this happening and called for assistance and then entered the tank and both were asphyxiated before they could be removed from said tank. It is claimed that the death of these decedents did not arise out of and in the course of their employment. The evidence supports the awards appealed from. Awards unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenck, JJ.